Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 1 of 10
Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 2 of 10
Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 3 of 10
Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 4 of 10
Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 5 of 10
Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 6 of 10
Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 7 of 10
Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 8 of 10
Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 9 of 10
Case 19-12809-JKS   Doc 472    Filed 04/16/19 Entered 04/16/19 15:04:14   Desc Main
                              Document     Page 10 of 10
